DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Objections
Claim 20 is objected to because of the following informalities: Claims 18 and 20 comprise the same limitation therein, thus the Examiner suggests canceling claim 20. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 16/863,088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7-9 of application ‘088 recite all of the limitations in claims 1-3, 5, 7-9, and 14-15 of the instant application including: a spacer positioned between said first core and said second core. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims have been rejected under an anticipatory analysis type rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafontaine US 2008/0037298.
As per claims 1, 4-7, and 12-17, Lafontaine discloses in Figs. 2-3 a core (e.g. magnetic core comprising torus T1 and T2) for a current suppression device (e.g. common-mode inductor Lf which inherently suppresses noise currents as well-known in the art) comprising:
as per claims 1 and 7, a core (e.g. torus T1) formed of nanocrystalline material (Paragraphs 12-13; Torus T1 is formed of a nanocrystalline material.);
as per claims 4 and 13, wherein said core comprises a toroidal core (The magnetic core comprises torus’ T1 and T2.);
as per claims 5-6, 14, and 17, wherein said core comprises a plurality of adjacent cores that are stacked (Torus’ T1 and T2 are stacked on top of one another as shown in Figs. 2-3.);
as per claims 7 and 14, a conductive wire (e.g. winding L1) at least partially wound relative to at least a portion of each said core (As shown, winding L1 is at least partially wound around a portion of the torus’ T1 and T2.);
as per claims 12 and 15, wherein said conductive wire is wound around an aperture of said cores (As shown in Figs. 2-3, the winding L1 is wound around an inner surface of an opening or “aperture” in the middle of torus’ T1 and T2.); and
as per claim 16, wherein said conductive wire forms at least one complete winding relative to each said core (As shown in Figs. 2-3, the winding L1 is wound at least one time around openings within each of the cores.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine US 2008/0037298 in view of Ohta et al. US 2021/0114091.
As per claims 2 and 8, Lafontaine discloses the core of claim 1 and the device of claim 7, but does not disclose wherein said nanocrystalline material comprises FeCuNbSiB.
However, Ohta et al. exemplarily discloses that nanocrystalline Fe-based alloys, such as FeCuNbSiB alloys, are typically used for magnetic devices (Paragraph 3 of Ohta et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replace the generic nanocrystalline material of torus T1 of Lafontaine with the specific nanocrystalline material FeCuNbSiB of Ohta et al. as being an obvious art substitution of equivalence with the motivation of providing the benefit of utilizing a material that has excellent magnetic properties such as low loss and high permeability (Paragraph 3 of Ohta et al.). As an obvious consequence of the modification, the combination would have necessarily included wherein said nanocrystalline material comprises FeCuNbSiB.
Claims 7, 10, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yee US Patent 5,705,961 in view of Ohta et al. US 2021/0114091.
As per claims 7, 10, 11, 14-16, 18, and 20, Yee discloses in Figs. 1-3 and 7 a current suppression device (e.g. inductive device in Figs. 1-3 which is used within a signal isolation or “suppression” circuit in Fig. 7) comprising:
as per claims 7, 11, and 16, a core (e.g. cores C1 and C2); and a conductive wire (e.g. wire disposed from terminal Y1 to terminal R2) forming at least one complete winding (e.g. windings L1 and L4) and wound relative to at least a portion of said core (The wire from terminal Y1 to R2 is wound inside openings within the cores C1 and C2.);
as per claims 10, 18, and 20, wherein said conductive wire comprises a coaxial cable (Col. 2 lines 45-46; As stated, the wire is an insulated copper wire or “coaxial cable”.);
as per claim 14, wherein said core comprises a plurality of cores (e.g. cores C1 and C2), and said conductive wire is at least partially wound relative to at least a portion of each said core (The wire forms a winding L1 around core C1 and winding L4 around core C2.); and
as per claim 15, wherein said conductive wire passes through an aperture of said cores (The wire passes through the openings or “apertures” of the cores C1 and C2.).
However, Yee does not disclose the core being formed of a nanocrystalline material.
However, Ohta et al. exemplarily discloses that Fe-based nanocrystalline alloys are typically used for magnetic devices (Paragraph 3 of Ohta et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replace the generic material of the cores of Yee with the specific nanocrystalline material of Ohta et al. as being an obvious art substitution of equivalence with the motivation of providing the benefit of utilizing a material that has excellent magnetic properties such as low loss and high permeability (Paragraph 3 of Ohta et al.). As an obvious consequence of the modification, the combination would have necessarily included wherein said core comprises a nanocrystalline material.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843